Citation Nr: 1046476	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-34 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include depressive disorder and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 
1966.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the St. Petersburg, Florida Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a November 2007 rating decision, the RO denied service 
connection for a psychiatric disorder, claimed as depression.  In 
a June 2009 rating decision, the RO denied service connection for 
PTSD.


FINDING OF FACT

A chronic psychiatric disorder, diagnosed as PTSD with periodic 
depression, had its onset in service.

 
CONCLUSION OF LAW

A chronic psychiatric disorder, diagnosed as PTSD with periodic 
depression, was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, the Board is granting the 
benefit sought on appeal.  Therefore, it is not necessary to 
discuss VA's fulfillment of the duties to notify or assist the 
Veteran in substantiating that claim.

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Personality disorders are 
not considered diseases or injuries for purposes of VA 
compensation for service-connected disabilities.  38 C.F.R. 
§ 3.303(c).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, 
including psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection to 
be established for PTSD that becomes manifest after separation 
from service.  In order for such a claim for service connection 
for PTSD to be successful, there must be: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on whether 
or not the veteran engaged in combat with the enemy.  If the 
veteran engaged in combat with the enemy, if the claimed stressor 
is related to that combat, and if the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, then, in the absence of clear and 
convincing evidence to the contrary, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his lay 
testimony, by itself, is not enough to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
service records that corroborate the veteran's testimony as to 
the occurrence of the claimed stressor.  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.   38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
claim, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Background

The Veteran contends that he has a chronic psychiatric disorder 
that began during service or developed as a result of events 
during service.  The Veteran had a June 1964 medical examination 
for entrance into service.  No psychiatric disorder was noted at 
that time.  On a June 1964 medical history, the Veteran did not 
report any history of mental or emotional problems.

During service, in July 1965, the Veteran seen in sick call for 
nervousness.  The treating clinician prescribed Librium.  On 
follow-up later in July and in August, the Veteran was referred 
for a psychiatric consultation.  Sick call notes reflect that the 
Veteran was awaiting disciplinary action due to his unauthorized 
absence from service.  The Veteran reported being nervous all the 
time when he was in uniform, and feeling that he would go crazy 
if he did not get out of service.  He related that his parents 
were divorced, that he ran away at age sixteen, and that at age 
sixteen he was sent to live with his father.  He indicated that 
he and his father did not get along, and that he was pressured to 
join the service.  A request for psychiatric consultation 
contains a provisional diagnosis of situational stress reaction.

In September 1965, the Veteran received medical treatment for 
laceration of the forehead and scalp, sustained when he jumped 
off of a bridge.  He stated that he had been intoxicated, and had 
jumped off the bridge in an attempt to swim the river below.  In 
November 1965, the Veteran was declared to be an unauthorized 
absentee.  He surrendered to military authorities about three 
weeks later.  He was placed in military correctional custody.

In a December 1965 referral for a psychiatric evaluation, the 
referring clinician noted the Veteran's history of unauthorized 
absences, and of a questionable suicide attempt by jumping off of 
a bridge while intoxicated.  It was reported that the Veteran had 
been nervous all of his life, that he came from a broken home, 
and that his mother had been treated twice for nervous 
breakdowns.  The referral reflected the Veteran's feeling that a 
discharge would solve his problems.

The consulting psychiatrist noted the Veteran's reports of temper 
tantrums, truancy, and some vandalism during childhood.  The 
Veteran reported that he found his father too strict, and that he 
enlisted in service to escape parental restriction.  The Veteran 
stated that while on shore duty he frequently drank to excess, 
and did crazy things like jumping from roof to roof.  He 
indicated that he was drunk but was not suicidal when he jumped 
off of a bridge.  He stated that the more recent unauthorized 
absence occurred when he awoke after being drunk, and feared 
returning to face disciplinary action.  He reported that he 
stayed with friends during his unauthorized absence.  He stated 
that these friends tried to persuade him to participate in 
fellatio, and that he refused, but submitted on two occasions 
while drunk.  

The psychiatrist found that the Veteran was sullen, hedonistic, 
and passive aggressive.  He stated that the Veteran lacked 
service motivation, and that he was prone to excessive drinking.  
The psychiatrist found that the Veteran was well oriented and 
that psychosis was not present.  The psychiatrist sated that the 
Veteran's judgment was juvenile and inadequate, that his maturity 
level was much below normal for his age.  The psychiatrist 
provided a diagnosis of inadequate personality, and recommended 
an administrative discharge.

Service records reflect that the Veteran underwent investigation.  
In January 1966, he signed a statement indicating that in 1964 he 
had allowed men to perform oral sex on him when he was 
intoxicated, and that in late 1965 he had stayed with men with 
whom he had served earlier, and that these men had begun to 
perform sex acts on him while he was drunk and asleep, but that 
he told them to stop.  The Veteran was discharged from service in 
February 1966 with an undesirable discharge due to unfitness.  

In 1980, the Veteran applied to military authorities for an 
upgrade of his discharge.  In 1981, the service department 
granted an upgrade of the discharge to honorable.

In 2001, the Veteran had a VA mental health consultation prior to 
beginning treatment for hepatitis C.  He denied experiencing any 
anxiety, and no significant symptoms of depression were noted.  
On psychological testing, he endorsed only minimal symptoms of 
anxiety and depression.  The consulting psychologist concluded 
that the Veteran was functioning reasonably well psychologically.

Beginning in 2003, the Veteran sought VA mental health treatment.  
The claims file contains records of treatment from 2003 to 2008.  
In 2003, the Veteran reported depressive symptoms.  He indicated 
that he had medical problems including back pain, hepatitis C, 
and diabetes mellitus.  He also indicated that he had some issues 
regarding his discharge from the military.  The treating 
psychiatrist initially provided an Axis I diagnosis of mood 
disorder secondary to chronic pain with depressive features.

Over the course of treatment, the Veteran reported that during 
service he went on unauthorized absence to find his then fiancée, 
who had cheated on him.  He stated that after service he had 
difficulty coping with having been discharged dishonorably due to 
suspicions of homosexuality.  He noted that service authorities 
told his parents that he was discharged for homosexuality, and 
that his father then disowned him.  He indicated that after 
service he had addressed his troubles through psychotherapy and 
by spending several years at a Zen monastery.  The Veteran also 
stated that his mother had told him that his father physically 
abused him when he was one to four years old.  In 2004, the 
treating psychiatrist continued the Axis I diagnosis, and added 
an Axis II diagnosis of personality disorder, not otherwise 
specified.

VA mental health treatment notes contain reports that the Veteran 
was in a motorcycle accident in 2006.  The Veteran reported that 
his feelings that a police officer who handled the accident acted 
unjustly aggravated his thoughts about what he considers the 
unjust treatment he received in the course of his discharge from 
service.  In 2006, the treating psychiatrist changed the 
Veteran's Axis I diagnoses to PTSD due to military events 
superimposed on childhood events, and depression due to an 
accident, military issues, and medical problems.  The 
psychiatrist changed the Axis II diagnosis to cluster B 
personality disorder.

In June 2007, the Veteran sought service connection for 
depression.  He reported that during service he became very 
distraught due to an issue with his then fiancée.  He reported 
that he was falsely accused of being homosexual because, while he 
was on unauthorized absence, he stayed with a friend who was 
homosexual.  He stated that the military sent his parents a 
letter telling them that he was homosexual.  He asserted that the 
military's actions and being disowned by his family caused him to 
go into a deep depression.  He reported that he continued to 
suffer depression.

The Veteran had a VA psychiatric examination in August 2007.  The 
examining psychiatrist reported having reviewed the Veteran's 
claims file.  The Veteran reported having intermittent depressive 
and anxious episodes, occurring daily to weekly.  He indicated 
that he was on medications for those symptoms.  The examiner 
found that was oriented, with normal speech and fair insight and 
judgment.  He noted that the Veteran had exaggerated facial 
expressions.  The examiner provided the impression that the 
Veteran met the criteria for cluster B personality disorder, and 
that the present personality disorder was a direct extension of 
the inadequate personality diagnosed during service.

In a May 2008 statement, the Veteran requested service connection 
for PTSD.  He asserted that he was victimized by the Navy sending 
a letter to his family, stating that he was homosexual.

In October 2008, the Veteran's VA treating psychiatrist provided 
a statement regarding the Veteran.  The psychiatrist stated that 
the Veteran has PTSD related to victimization in the military 
superimposed on a history of childhood abuse.  The psychiatrist 
indicated that the victimization in the military was being 
falsely accused of being gay after he stayed with a friend who 
was gay.  The psychiatrist stated that the Veteran had ongoing 
stress due to the accusation and being disowned by his family.  
The psychiatrist indicated that the stress was exacerbated by 
other subsequent stressful events.  The psychiatrist stated that 
the Veteran reported recurrent memories of the incidents, and 
indicated that he was on guard, mistrustful, anxious, and tense.  
The psychiatrist indicated that the Veteran also had periodic 
depression.

In May 2009, the Veteran had another VA psychiatric examination.  
The examiner reported having reviewed the claims file.  The 
Veteran reported having depression more than half the time.  The 
Veteran expressed intense anger toward the military for sending 
his father a letter telling him that the Veteran was homosexual.  
The examiner found that the Veteran met the criteria for an Axis 
I diagnosis of mood disorder secondary to general medical 
condition, and an Axis II diagnosis of personality disorder with 
cluster B traits.  The examiner expressed the opinion that the 
military's letter to the Veteran's parents did not meet the 
criteria for a stressor for purposes of establishing PTSD.  The 
examiner found that the Veteran had not indicated having been 
sexually assaulted in service, and that events in service had not 
led the Veteran to respond with intense feelings of fear, 
helplessness, or horror.  The examiner opined that the Veteran's 
symptoms were not associated with sexual assault, but were more 
consistent with early childhood physical abuse.  The examiner 
stated that the Veteran's symptoms do not fit a pattern typical 
of military sexual trauma.  The examiner stated the opinion that 
the Veteran's psychosocial impairment was more likely caused by a 
mood disorder secondary to a medical condition, particularly 
chronic pain.

In June 2010, the Veteran had a Travel Board hearing before the 
undersigned Veterans Law Judge.  The Veteran reported that during 
service he went on unauthorized absence because of problems with 
his fiancée.  He stated that while he was upset over losing his 
fiancée, and, on a bet, he jumped off of a bridge.  He reported 
that while he was on unauthorized absence he stayed with a man he 
knew from service.  He indicated that he found out that the man 
was gay, but that he told the man that he was not interested in 
homosexual activity.  He stated that he was put in solitary 
confinement for three months.  He indicated that he became 
depressed, and wanted to get out of the military.  He suggested 
that he admitted to homosexual activity to get out of the 
military.  He stated that the military wrote to his parents that 
he was discharged for homosexuality, and that his father then 
disowned him.  He stated that he had experienced depression and 
anxiety since then because of the false label of homosexuality 
and his father's reaction.  He noted that his treating 
psychiatrist has diagnosed PTSD.

Analysis

The Veteran has described his history before service as including 
an unstable family environment, and nervousness and some 
misbehavior on his part.  No psychological disorder was noted 
when the Veteran was examined and accepted for service, however.  
There is not clear and unmistakable evidence that he had a 
psychological disability before service that was not aggravated 
during service.  Therefore, the Veteran is presumed to have been 
in sound psychological condition when he entered service.

The Veteran had mental health consultations and treatment during 
service.  He had periods of unauthorized absence, and he reported 
nervousness and heavy alcohol use.  He jumped off a bridge, and 
reportedly jumped from roof to roof on other occasions.  During 
service, he indicated that he did such things while intoxicated.  
Suicidal motivation has been discounted but not ruled out.

The Veteran has post-service problems addressed by mental health 
treatment.  Mental health professionals have provided diagnosis 
of mood disorder, depression, PTSD, and personality disorder.  
The VA psychiatrist who examined the Veteran in 2007 concluded 
that the Veteran had a personality disorder only, and did not 
have any Axis I psychological disorder.  The VA psychiatrist who 
examined the Veteran in 2009 found that the Veteran had a mood 
disorder and a personality disorder.  The VA psychiatrist who has 
treated the Veteran since 2003 has consistently assigned Axis I 
diagnoses.  The treating psychiatrist's longer experience with 
the Veteran adds to the weight of her opinion.  The greater 
weight of the professional opinion evidence establishes that the 
Veteran has a current Axis I psychiatric disorder, and not only a 
personality disorder.

The Veteran claims that he has PTSD as a result of service 
experiences.  His VA treating psychiatrist has provided a 
diagnosis of PTSD, resulting from victimization in service 
superimposed on childhood abuse.  The VA psychiatrist who 
examined the Veteran in 2009 concluded that the Veteran did not 
have an in-service stressor sufficient to produce PTSD.  That 
psychiatrist opined that the Veteran's history was not consistent 
with trauma from sexual assault during service.  That 
psychiatrist indicated that the Veteran's claimed stressor, 
having his parents told he was homosexual, and having his father 
then disown him, was not an imminently life-threatening event, 
and that the negative feelings that the experience produced in 
the Veteran were not intense feelings of fear, helplessness, or 
horror; that is, were not psychological trauma as is anticipated 
in the definition of PTSD.  The opinion of the 2009 examiner 
raises considerable doubt as to whether the Veteran has PTSD as a 
result of his experiences during service.

Apart from PTSD, however, the treating psychiatrist has 
continually diagnosed the Veteran as having a mood disorder or 
depressive disorder.  That psychiatrist has attributed that 
disorder partly to the Veteran's experiences in service, and 
partly to medical disorders and early childhood abuse.  The 
treating psychiatrist attributes the Veteran's current 
psychiatric disorder, however labeled, partly to the Veteran's 
experiences in service.  The treating psychiatrist's extended 
experience with the Veteran gives her opinion greater weight than 
that of the psychiatrist who reviewed the file and examined the 
Veteran on one occasion.  In addition, the Veteran was treated 
with medication for his psychological symptoms during service.  
Notwithstanding that the Veteran's treating physician and other 
VA examiners have differed as to the proper diagnosis and cause 
of his psychiatric pathology, the Board finds that the evidence 
to be in equipoise as to whether a chronic psychiatric condition, 
however it is diagnosed, did have its onset during his period of 
active duty. Giving the benefit of the doubt to the Veteran, the 
Board grants service connection for a chronic psychiatric 
disorder, diagnosed as PTSD with periodic depression,.


ORDER

Entitlement to service connection for a chronic psychiatric 
disorder, diagnosed as PTSD with periodic depression, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


